DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dagn et al. (U.S. Publication No. 20190393433 A1; hereinafter Dagn).
	With respect to claim 1, Dagn discloses a display device comprising: a display module [21]; a driving chip assembly electrically connected to the display module and including a driving chip [24] and a heat dissipator [233] at least partially surrounding the driving chip; and a main circuit board electrically connected to the driving chip assembly and contacting the heat dissipator (See Figure 7; ¶[0037]).
	With respect to claim 2, Dagn discloses wherein the display module comprises a first area, a second area, and a third area, which are sequentially disposed relative to each other in a linear direction, the second area being bendable, and the first area and the third area facing each other (See Figure 7; first area: area of [22] attached to display module, second area, bent region of [22]; third area: area of [22] connected to circuit board).
	With respect to claim 3, Dagn discloses wherein the driving chip does not overlap the second area and the third area when viewed in a plane (See Figure 7).
	With respect to claim 4, Dagn discloses wherein the driving chip assembly is coupled to the third area of the display module and the main circuit board (See Figure 7).
	With respect to claim 5, Dagn discloses wherein the driving chip assembly is mounted on the main circuit board (See ¶[0037]).
	With respect to claim 6, Dagn discloses wherein the main circuit board is coupled to the third area of the display module (See Figure 7).
	With respect to claim 8, Dagn discloses wherein the heat dissipator comprises a heat dissipation unit having a recess [25] defined therein, and at least a portion of the driving chip is accommodated therein (See Figure 7).
	With respect to claim 9, Dagn discloses wherein at least a portion of one surface of the heat dissipator, which faces the driving chip, has a recess to match a shape of the driving chip (See Figure 7 and ¶[0043]).
	With respect to claim 10, Dagn discloses wherein the driving chip assembly further comprises an insulating layer [232] disposed on the heat dissipator (See Figure 7).
	With respect to claim 12, Dagn discloses wherein the heat dissipator is in contact directly with a side surface of the main circuit board (See Figure 7; top side).
	With respect to claim 13, Dagn discloses wherein the heat dissipator is in contact directly with an upper surface of the main circuit board (See Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagn et al. (U.S. Publication No. 20190393433 A1; hereinafter Dagn) in view of Kim et al. (U.S. Publication No. 2015/0021570 A1; hereinafter Kim).
	With respect to claim 7, Dagn fails to explicitly disclose wherein the heat dissipator is in contact directly with the driving chip.	In the same field of endeavor, Kim teaches wherein the heat dissipator is in contact directly with the driving chip (See Figure 4D and 5 and ¶[0050]).	The implementation of an intermediate heat dissipator to create a direct contact with the entirety of the heat dissipator allows for increased dissipation of heat by increased contact with the chip structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, Dagn fails to explicitly discloses wherein the driving chip substantially completely overlaps the heat dissipator in a plan view.
	In the same field of endeavor, Kim teaches wherein the driving chip substantially completely overlaps the heat dissipator in a plan view (See Figure 4D and 5).	The implementation of a completely overlapping heat dissipator with the driving chip allows for maximal coverage and heat dissipation through direct contact between the dissipator and the chip. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention (See Figure 4D and 5).
	With respect to claim 14, Dagn discloses a display device comprising: a display module having a first area, a second area extending from the first area, and a third area extending from the second area and disposed under the first area (See Figure 7; first area: area of [22] attached to display [21], second area, bent region of [22]; third area: area of [22] connected to circuit board); a driving chip assembly electrically connected to the display module and including a driving chip [24] that does not overlap the second area and the third area when viewed in a plane and a heat dissipator [233]; and a main circuit board electrically connected to the driving chip assembly and contacting the heat dissipator (See Figure 7; ¶[0037]).
	Dang fails to disclose directly contacting the driving chip.	In the same field of endeavor, Kim teaches the directly contacting of the driving chip and the heat dissipator (See Figure 4D and 5 and ¶[0050]).	The implementation of an intermediate heat dissipator to create a direct contact with the entirety of the heat dissipator allows for increased dissipation of heat by increased contact with the chip structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 15, the combination of Dagn and Kim discloses wherein the heat dissipator directly contacts a side surface of the main circuit board (See Kim Figure 4D and 5)
	With respect to claim 16, the combination of Dagn and Kim discloses wherein the heat dissipator directly contacts an upper surface of the main circuit board (See Figure 7).
	With respect to claim 17, the combination of Dagn and Kim discloses wherein the heat dissipator comprises a heat dissipation unit having a recess [25] therein, and at least a portion of the driving chip is received in the recess (See Figure 2).
	With respect to claim 18, the combination of Dagn and Kim discloses wherein at least a portion of one surface of the heat dissipator facing the driving chip has a recess to match a shape of the driving chip (See Figure 7 and ¶[0043]).
	With respect to claim 19, the combination of Dagn and Kim discloses wherein the first area comprises a main area, the second area comprises a bendable area, the third area comprises a connection area, and the driving chip assembly is coupled to the connection area of the display module and the main circuit board (see Figure 7).
	With respect to claim 20, the combination of Dagn and Kim discloses wherein the first area comprises a main area, the second area comprises a bendable area, the third area comprises a connection area, and the driving chip assembly is mounted on the main circuit board, and the main circuit board is coupled to the connection area of the display module (See Figure 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Shin et al. (U.S. Publication No. 2020/0192433 A1) discloses a flexible display device
	-- Lee (U.S. Publication No. 2014/0307396 A1) discloses a flexible display device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818